Case 4:19-cv-00031-KPJ Document 116 Filed 10/30/20 Page 1 of 11 PageID #: 1803




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 KAZEE, INC.,                                             §
                                                          §
        Plaintiff,                                        §
                                                          §
 v.                                                       §   Civil Action No. 4:19-cv-00031-KPJ
                                                          §
 DR. BEN G. RAIMER, in his                                §
 official capacity as President Ad Interim of             §
 The University of Texas Medical Branch,                  §
 and TODD LEACH, in his official                          §
 capacity as Chief Information Officer of
                                                          §
 the University of Texas Medical Branch,                  §
                                                          §
         Defendants.
                         MEMORANDUM OPINION AND ORDER

       Pending before the Court are:

       1. Defendants’ Opposed Motion for Leave to File Amended Answer (the “Motion
          for Leave”) (Dkt. 74);

       2. Plaintiff’s Combined Response in Opposition to Defendants’ Motion for Leave
          to File Amended Answers and Motion to Exclude Defendants’ Evidence at
          Injunction Hearing (the “Motion to Exclude”) (Dkt. 79); and

       3. Defendants’ Emergency Motion to Reconsider Exclusion of Evidence or
          Alternatively, Reopen Discovery for Purposes of Defending Preliminary
          Injunction (the “Motion to Reconsider”) (Dkt. 112).

The three motions are addressed simultaneously below.

                                    I.      BACKGROUND

       On January 15, 2019, KaZee, Inc. (“Plaintiff” or “KaZee”) filed a Verified Complaint and

Application for Preliminary and Permanent Injunctive Relief (the “Complaint”) (Dkt. 1). Plaintiff

is a provider of information technology products and services for the healthcare industry, including

an electronic health records software known as PEARL. See Dkt. 1 at 1. Plaintiff asserts two causes

of action against Dr. Ben G. Raimer, in his official capacity as President Ad Interim of The

                                                 1
Case 4:19-cv-00031-KPJ Document 116 Filed 10/30/20 Page 2 of 11 PageID #: 1804




University of Texas Medical Branch (“UTMB”), and Todd Leach, in his Official Capacity as Chief

Information Officer of UTMB (collectively, “Defendants”), related to the ongoing use of

Plaintiff’s PEARL software by UTMB. Plaintiff alleges copyright infringement pursuant to 17

U.S.C. § 501, and misappropriation of trade secrets under the Defend Trade Secrets Act (“DTSA”),

18 U.S.C. § 1836. Dkt. 1 at 10–12.

        Plaintiff KaZee, Inc. (“Plaintiff” or “KaZee”) filed this case and an Application for

Preliminary and Permanent Injunction on January 15, 2019. See Dkts. 1, 9. Following resolution

of discovery disputes and a motion to dismiss, Defendants filed their original answers (the

“Answers”) in this matter on May 7, 2020. See Dkts. 62, 63. Due to difficulties relating to the

COVID-19 pandemic, the Court delayed the preliminary injunction hearing to November 17 & 18,

2020. Though the Court’s last substantive ruling in this case occurred on March 2, 2020, when the

District Court adopted the Report and Recommendation of the undersigned,1 Defendants filed the

present Motion for Leave on September 14, 2020. See Dkt. 74.

        In the Motion for Leave, Defendants argue they should be allowed to file their Amended

Answers (proposed pleadings filed as Dkts. 75 and 76) in order to “clarify and provide further

description of their affirmative defenses.” Dkt. 74 at 1. The proposed amendments concern details

and defenses related to allegations that Plaintiff failed to adequately terminate the Master License

Agreement between the parties and/or the license permitting Defendants to use the PEARL

software. See Dkt. 74. Plaintiff opposes Defendants’ request, arguing that Defendants are actually

seeking to expand the scope of the preliminary injunction hearing, as well as add a counterclaim,

which is “couched” as an affirmative defense. See Dkt. 79 at 1. Plaintiff’s Motion to Exclude,

which also includes its opposition to Defendants’ Motion for Leave, requests the Court to exclude


1
 The District Court referred the case to the undersigned on March 5, 2020, in accordance with 28 U.S.C. § 636(c),
and the consent of the parties. See Dkts. 51, 52.

                                                       2
Case 4:19-cv-00031-KPJ Document 116 Filed 10/30/20 Page 3 of 11 PageID #: 1805




certain information from the preliminary injunction hearing. See Dkt. 79. The Court held a hearing,

in part, on the Motion for Leave and the Motion to Exclude on October 22, 2020 (the “Hearing”).

See Dkt. 109. After the Hearing, but prior to the Court’s rulings on the Motion for Leave and

Motion to Exclude, Defendants filed the Motion to Reconsider. See Dkt. 112.

                                  II.     LEGAL STANDARD

       Rule 15(a) instructs the court to “freely give leave when justice so requires.” FED. R. CIV.

P. 15(a). The rule “evinces a bias in favor of granting leave to amend.” Jones v. Robinson Prop.

Grp., L.P., 427 F.3d 987, 994 (5th Cir. 2005) (quoting Lyn-Lea Travel Corp. v. Am. Airlines, Inc.,

283 F.3d 282, 286 (5th Cir. 2002)). But leave to amend “is not automatic.” Matagorda Ventures,

Inc. v. Travelers Lloyds Ins. Co., 203 F. Supp. 2d 704, 718 (S.D. Tex. 2000) (citing Dussouy v.

Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981)). Whether to allow amendment “lies

within the sound discretion of the district court.” Little v. Liquid Air Corp., 952 F.2d 841, 845–46

(5th Cir. 1992). A district court reviewing a motion to amend pleadings under Rule 15(a) considers

five factors: (1) undue delay; (2) bad faith or dilatory motive; (3) repeated failure to cure

deficiencies by previous amendments; (4) undue prejudice to the opposing party; and (5) futility

of amendment. Smith v. EMC, 393 F.3d 590, 595 (5th Cir. 2004) (citing Foman v. Davis, 371 U.S.

178, 182 (1962)).

                                        III.   ANALYSIS

       The motions at issue are herein discussed simultaneously. In the Motion to Exclude,

Plaintiff does not independently argue for exclusion. However, in asking the Court to deny

Defendants’ leave to amend their Answers, Plaintiff essentially extends the request to preclude

testimony by Defendants as to a particular issue related to the proposed amendments. See Dkt. 79

at 17. Additionally, the Motion to Reconsider is focused on a reconsideration of an anticipated



                                                 3
Case 4:19-cv-00031-KPJ Document 116 Filed 10/30/20 Page 4 of 11 PageID #: 1806




ruling on the same issues raised in the Motion for Leave and the Motion to Exclude—a ruling that

the Court has not yet made. In essence, the Motion to Reconsider is merely extended briefing on

the issues raised in the Motion for Leave and the Motion to Exclude. The Court will, thus, address

Defendants’ request for leave to amend their Answers and Plaintiff’s request for an order

precluding testimony.

       A. Leave to Amend

       In their briefing, the parties only discuss three of the five Rule 15 factors: undue delay,

undue prejudice, and futility. The Court notes there is no evidence of bad faith or dilatory motive,

and there has not been a repeated failure to cure deficiencies by previous amendments. Regarding

futility, Plaintiff does not assert a substantive argument, and merely argues Defendants’ previous

refusal to provide testimony related to termination of the Master License Agreement establishes

that the defense is futile. The Court finds no support for the argument that the proposed

amendments would be futile.

               1. Undue Delay

       The parties disagree as to whether Defendants unduly delayed their filing for leave to

amend. First, Defendants intentionally did not plead affirmative defenses related to Plaintiff’s

termination of the Master License Agreement, noting that doing so would waive their purported

immunity for purposes of those claims. See Dkt. 79-1 at 4. The Court, in a previous hearing

regarding Defendants’ Motion to Dismiss, held on November 14, 2019, specifically asked

Defendants’ counsel, should their request for dismissal be denied, could Defendants assert a

counterclaim for breach of the Master License Agreement in this suit. See id. at 5. Defendants

replied in the affirmative but further stated they would have to “think that through” because of




                                                 4
Case 4:19-cv-00031-KPJ Document 116 Filed 10/30/20 Page 5 of 11 PageID #: 1807




related immunity issues. See id. Thus, Defendants were certainly aware almost a year ago of their

need to address Plaintiff’s termination of the Master License Agreement.

       Notably, Defendants have chosen not to assert a counterclaim of breach of contract, and

instead, have asserted issues related to termination of the Master License Agreement as affirmative

defenses. Defendants’ statements about possibly claiming breach of the Master License

Agreement, however pled, evidences a full awareness of issues related to termination of the Master

License Agreement in November of 2019. Yet, even after the District Court ruled on the issue of

dismissal, finding Defendants lacked immunity from suit, on March 2, 2020, Defendants waited

nearly six months (September 14, 2020) to bring the present Motion for Leave before the Court.

       The Court notes that the COVID-19 pandemic has led to a number of delays in this case.

However, given that the issues presented in the Motion for Leave were known and even

contemplated by Defendants in November of 2019—well before Defendants filed their Answers

on May 7, 2020—the Court finds Defendants have demonstrated undue delay in bringing the

request for leave to amend.

               2. Undue Prejudice

       There are two issues related to undue prejudice. First, delay with regard to the overall case,

and second, delay with regard to the preliminary injunction hearing. First, with regard to the case

beyond the preliminary injunction hearing, the parties do not substantively argue that there is

significant prejudice in allowing the proposed amendments. Rather, Plaintiff’s Motion to Exclude

almost exclusively focuses on the potential “11th Hour” prejudice that the amendments could have

on, specifically, the preliminary injunction hearing. See Dkt. 79 at 12.

       Notwithstanding the injunction hearing, the case is still in its beginning stages. There has

been a single motion to dismiss, no amendments to the pleadings, and very limited discovery



                                                 5
Case 4:19-cv-00031-KPJ Document 116 Filed 10/30/20 Page 6 of 11 PageID #: 1808




beyond that related to the preliminary injunction hearing. Therefore, the Court finds there is little,

if any, prejudice at issue for allowing amendment of Defendants’ Answers outside of the

preliminary injunction context.

       With regard to the preliminary injunction hearing, allowing the amendments at this late

hour would substantially prejudice Plaintiff. Importantly, the parties have been “permitted to

engage in expedited discovery limited to the issues relevant to Plaintiff’s Application for

Preliminary Injunction and any of Defendants’ defenses responsive to the Application.” Dkt. 70.

That limited discovery period is now closed and the briefing related to Plaintiff’s preliminary

injunction request is due in one week. In their Answers, Defendants: “denie[d] that the Master

License Agreement was effectively terminated by KaZee;” “denie[d] . . . that there is no license

permitting UTMB’s current use of PEARL;” and “denie[d] that KaZee formally terminated

UTMB’s perpetual license to use PEARL.” Dkt. 62 at 2 ¶ 5, 3 ¶ 6, 5 ¶ 25; Dkt. 63 at 2 ¶ 5, 3 ¶ 6,

5 ¶ 25. Defendants did not, however, plead a factual basis to support their general denials.

       Moreover, Plaintiff previously deposed UTMB’s corporate representative and asked about

Defendants’ general denial that the Master License Agreement was terminated; the representative

could not testify about the factual basis of Defendants’ position. See Dkt. 79-2 at 12; 269:7–10

(“Q. Okay. You cannot share with me -- you cannot testify as to why you believe the termination

notice from KaZee was invalid; is that fair? A. That's fair.”). Plaintiff asked the corporate

representative about the basis of Defendants’ position on this issue multiple times, yet he was

either not prepared or unwilling to testify on the issue. See Dkt. 79-2 at 6–7; 105:24–112:25.

Additionally, Plaintiff deposed Defendant Raimer and asked similar questions multiple times, and

Raimer also did not provide information supporting Defendants’ contention that termination of the

Master License Agreement was invalid. See Dkt. 79-3 at 4; 58:18–23 (“Q. Yeah, so I'm asking you



                                                  6
Case 4:19-cv-00031-KPJ Document 116 Filed 10/30/20 Page 7 of 11 PageID #: 1809




to tell me UTMB's reasons for why KaZee's Notice of Termination of the PEARL license is not

effective? A. At this time, I couldn't tell you that because I don't know all the reasons. I have not

discussed that with the entire team.”); see also Dkt. 79-3 at 5–6; 60:3–62:9 (same).

       Thus, to the extent Defendants seek to amend their Answers to include allegations

regarding the factual basis for Defendants’ position that Plaintiff inadequately terminated the

Master License Agreement and/or license permitting the use of the PEARL software, Plaintiff has

not been able to conduct discovery on this central issue. Additionally, Plaintiff has not been able

to take discovery on entirely new affirmative defenses asserted in the proposed amendments—that

of ratification and estoppel. See Dkt 74 at 2.

       The Court, thus, finds that Plaintiff would experience significant prejudice by allowing the

proposed amendments to affect the scope of the preliminary injunction hearing. Allowing the

amendments would necessitate additional delays, including additional discovery and briefing, as

well as postponement of the preliminary injunction hearing, which has been delayed a number of

times and is currently specially set before the Court.

       Considering all of the Rule 15 factors, the Court finds that the Motion for Leave should be

GRANTED IN PART and DENIED IN PART. Weighing Defendants’ delay and the potential

for prejudice, Defendants are granted leave to amend their Answers for purposes of the overall

case. However, the parties will rely on Defendants’ Answers for purposes of the preliminary

injunction hearing. The Court will not expand the scope of the preliminary injunction hearing to

include Defendants’ Amended Answers.

       B. Request to Exclude

       In their Motion to Exclude, Plaintiff requests that Defendants’ testimony and arguments

regarding termination of the Master License Agreement be disallowed at the preliminary



                                                 7
Case 4:19-cv-00031-KPJ Document 116 Filed 10/30/20 Page 8 of 11 PageID #: 1810




injunction hearing. See Dkt. 79 at 15. Plaintiff’s arguments are tied to its assertion of undue delay

and undue prejudice, highlighting the standards articulated under Federal Rule of Civil Procedure

30(b)(6). See id.

       “When the 30(b)(6) representative claims ignorance of a subject during the deposition,

courts have precluded the corporation from later introducing evidence on that subject.” Function

Media, L.L.C. v. Google, Inc., No. 2:07-CV-279-CE, 2010 WL 276093, at *1 (E.D. Tex. Jan. 15,

2010) (citing Super Future Equities, Inc. v. Wells Fargo Bank Minn., N.A., No. 3:06-CV-271-B,

2007 WL 4410370, at *8 (N.D. Tex. Dec. 14, 2007) (“Federal courts have interpreted [Rule

30(b)(6)] as prohibiting a 30(b)(6) representative from disclaiming the corporation’s knowledge

of a subject at the deposition and later introducing evidence on that subject.”); Ierardi v. Lorillard,

Inc., No. 90-7049, 1991 WL 158911, at *3 (E.D. Pa. Aug. 13, 1991) (“Under Rule 30(b)(6), [the

organization] has an obligation to prepare its designee to be able to give binding answers on behalf

of [the organization]. If the designee testifies that [the organization] does not know the answer to

[deposing attorney]’s questions, [the organization] will not be allowed to effectively change its

answer by introducing evidence during trial. The very purpose of discovery is to avoid trial by

ambush.”)).

       Here, UTMB’s corporate representative refused to testify, with facts, to support

Defendants’ assertion. Specifically, the representative offered no meaningful testimony to

substantiate Defendants’ allegations that Plaintiff did not terminate the Master License Agreement

and/or license permitting the use of the PEARL software. Defendants argue the Court cannot have

a meaningful hearing if it precludes evidence regarding the validity of Plaintiff’s contended

termination of the Master License Agreement. See Dkt. 112 at 3. The case is stuck between a need

to take up an issue raised in Defendants’ Answers, that is, the termination of the Master License



                                                  8
Case 4:19-cv-00031-KPJ Document 116 Filed 10/30/20 Page 9 of 11 PageID #: 1811




Agreement and/or license permitting the use of the PEARL software, and the fact that Defendants’

30(b)(6) corporate representative, as well as Defendant Raimer, refused to substantively testify

regarding Defendants’ positions.

        The parties blame each other for this complication. Defendants allege that Plaintiff did not

ask “with reasonable particularity” for the “factual basis” regarding why UTMB alleges the Notice

of Termination is ineffective or about any of UTMB’s affirmative defenses. See Dkt. 112 at 11.

Plaintiff’s listed topic on the issue is: “The Notice of Termination from KaZee dated November 1,

2018.” Dkt. 112-13 at 4. While the description is sparse, the Court finds it unreasonable for

Defendants to conclude that this topic would merely concern Defendants’ legal position regarding

the Notice of Termination. Defendants’ general positions—denial that the Notice of Termination

is valid, denial that there is no license permitting the use of PEARL, and denial that Plaintiff

formally terminated the perpetual license—are set forth in their Answers. What is absent from the

Answers, and therefore almost certainly the desired focus of a request for testimony, is any basis

for such denials. Even if Plaintiff’s description is not perfectly specific, it is fundamentally unfair,

as reflected in the case law set forth above, to claim ignorance of a topic in depositions and then

present evidence on that same topic during the preliminary injunction hearing.

        The Court, thus, strikes a balance to allow for a meaningful hearing on both the substance

of the requested injunctive relief and the defenses against such requested relief, and the need to

engage in meaningful discovery on the issue of termination of the Master License Agreement

and/or license permitting the use of the PEARL software. The Court will not issue an order

preemptively excluding testimony or evidence, particularly in light of the fact that Defendants did

disclose a challenge to the termination of the Master License Agreement and/or license permitting

the use of the PEARL software in their Answers. However, the Court will allow Plaintiff to retake



                                                   9
Case 4:19-cv-00031-KPJ Document 116 Filed 10/30/20 Page 10 of 11 PageID #: 1812




 the deposition of Defendants’ corporate representative before the preliminary injunction hearing.2

 The Court declines to specify topics for such deposition other than what is identified herein as

 having been pled in Defendants’ Answers:

            •   Defendants “deni[al] that the Master License Agreement was effectively
                terminated by KaZee;”

            •   Defendants “deni[al] . . . that there is no license permitting UTMB’s current use
                of PEARL;” and

            •   Defendants “deni[al] that KaZee formally terminated UTMB’s perpetual
                license to use PEARL.”

 Dkt. 62 at 2 ¶ 5, 3 ¶ 6, 5 ¶ 25; Dkt. 63 at 2 ¶ 5, 3 ¶ 6, 5 ¶ 25. Plaintiff may seek discovery on such

 topics at the deposition. The Court cautions Defendants that to the extent their corporate

 representative is unprepared to answer questions surrounding these general topics, particularly, the

 alleged basis for Defendants’ position that Plaintiff did not terminate the Master License

 Agreement and/or license permitting the use of the PEARL software, Defendants will be barred

 from offering any evidence on such topics at the preliminary injunction hearing. Further, to the

 extent a dispute arises as to the scope of the deposition, the parties are ordered to immediately

 contact the Court’s chambers; the Court will make itself available and will promptly resolve any

 such dispute.

                                              IV.      CONCLUSION

            Based on the foregoing, the Court finds:

            Defendants’ Opposed Motion for Leave to File Amended Answer (Dkt. 74) is GRANTED

 IN PART and DENIED IN PART. The Court grants Defendants leave to file the proposed




 2
     Upon discussion with the parties, such deposition is scheduled to take place on November 3, 2020.

                                                           10
    Case 4:19-cv-00031-KPJ Document 116 Filed 10/30/20 Page 11 of 11 PageID #: 1813




     Amended Answers after the preliminary injunction hearing; however, the original Answers shall

     remain the live pleadings for purposes of the preliminary injunction hearing;

            Plaintiff’s Combined Response in Opposition to Defendants’ Motion for Leave to File

     Amended Answers and Motion to Exclude Defendants’ Evidence at Injunction Hearing (Dkt. 79)

     is DENIED.

            Defendants’ Emergency Motion to Reconsider Exclusion of Evidence or Alternatively,

     Reopen Discovery for Purposes of Defending Preliminary Injunction (Dkt. 112) is DENIED.

            Defendants are ORDERED to accommodate an additional deposition of Defendants’

     corporate representative on or before November 3, 2020, on the following topics as set forth in

     Defendants Answers:

            •   Defendants denial that the Master License Agreement was effectively
.               terminated by KaZee;

            •   Defendants denial that there is no license permitting UTMB’s current use of
                PEARL; and

            •   Defendants denial that KaZee formally terminated UTMB’s perpetual license
                to use PEARL.

             So ORDERED and SIGNED this 30th day of October, 2020.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                                    11
